Case: 17-60519      Document: 00514802190         Page: 1    Date Filed: 01/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 17-60519                      January 18, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
YESENIA HERNANDEZ-DE CORNEJO; SOFIA VERENICE CORNEJO-
HERNANDEZ,

                                                 Petitioners

v.

MATTHEW G. WHITAKER, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A202 081 004
                               BIA No. A202 081 005


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Yesenia Hernandez-De Cornejo and her daughter Sofia Verenice
Cornejo-Hernandez, natives and citizens of El Salvador, petition for review of
decisions of the Board of Immigration Appeals (BIA). The BIA dismissed their
appeal and affirmed the order of the immigration judge (IJ) that denied their
requests for asylum, withholding of removal, and relief under the Convention


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60519     Document: 00514802190     Page: 2     Date Filed: 01/18/2019


                                  No. 17-60519

Against Torture (CAT). The BIA also denied their motion to reconsider the
dismissal of their appeal.     Maintaining that she is entitled to asylum,
withholding of removal, and CAT relief, Hernandez-De Cornejo contends that
she adequately demonstrated eligibility for relief based on her membership in
a particular social group, her political opinion, and her religion.
      We review the BIA’s decision and will consider the IJ’s decision only to
the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir.
2009).   Questions of law are reviewed de novo, and factual findings are
reviewed for substantial evidence.       Id.   Under the substantial evidence
standard, “reversal is improper unless we decide not only that the evidence
supports a contrary conclusion, but [also] that the evidence compels it.” Zhang
v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (internal quotation marks and
citation omitted). The alien has the burden of proving the required compelling
nature of the evidence. Majd v. Gonzalez, 446 F.3d 590, 594 (5th Cir. 2006).
      As an initial matter, Hernandez-De Cornejo has abandoned by failing to
brief any meaningful argument to the denial of her claim for asylum and
withholding of removal based on alleged past persecution. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); FED. R. APP. P. 28(a)(8)(A).
      Hernandez-De Cornejo contends that the BIA erred by applying Matter
of S-E-G-, 24 I. & N. Dec. 579, 582 (BIA 2008), which held that a particular
social group must “have particular and well-defined boundaries” and it must
“possess a recognized level of social visibility.” Relying on Seventh Circuit case
law, she contends that those requirements are inherently illogical, ambiguous,
and impermissible.     Her argument is unavailing.         In Orellana-Monson v.
Holder, 685 F.3d 511, 521 (5th Cir. 2012), we upheld the particularity and
social visibility test and concluded that it is entitled to deference under
Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842



                                        2
    Case: 17-60519     Document: 00514802190     Page: 3   Date Filed: 01/18/2019


                                  No. 17-60519

(1984). Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786 (5th Cir. 2016).
Turning to her alleged membership in a particular social group, Hernandez-
De Cornejo states in only conclusory terms that her proposed social group
satisfies the requirements under the applicable framework. By inadequately
briefing any argument that she qualifies for asylum or withholding of removal
based on her membership in a particular social group, she has abandoned that
issue. See Soadjede, 324 F.3d at 833.
      Next, Hernandez-De Cornejo argues that she has demonstrated
eligibility for asylum and withholding of removal based on her political opinion
and her religion. She reasons that her opposition to criminal street gangs in
El Salvador qualifies as a political opinion because the gangs act as the de facto
government there.
      To show persecution on account of political opinion, Hernandez-De
Cornejo “must show proof of a nexus between [her] political opinion and the
persecution.” Sharma v. Holder, 729 F.3d 407, 412 (5th Cir. 2013). “The
relevant question is the motivation of the persecutor.          The alien must
demonstrate through some evidence, either direct or circumstantial, that the
persecutors know of [her] (the alien’s) political opinion and has or will likely
persecute [her] because of it.” Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351
(5th Cir. 2002).
      The evidence does not compel us to conclude that Hernandez-De Cornejo
has presented evidence that shows that the gangs “know of [her]” opposition to
them “or will likely persecute [her] because of it.” Id. Moreover, we agree with
the respondent that Hernandez-De Cornejo has waived by failing to brief
adequately any challenge to the BIA’s conclusion that she failed to
demonstrate the required nexus between any persecution and her religious
beliefs. See Soadjede, 324 F.3d at 833. Accordingly, Hernandez-De Cornejo



                                        3
    Case: 17-60519     Document: 00514802190    Page: 4   Date Filed: 01/18/2019


                                 No. 17-60519

has not demonstrated that the evidence compels a reversal of the BIA’s
dismissal of her appeal from the IJ’s denial of her requests for asylum and
withholding of removal based on her failure to demonstrate that either her
membership in a particular social group, her political opinion, or her religion
was a central reason for the alleged persecution.               See 8 U.S.C.
§ 1158(b)(1)(B)(i); Zhang, 432 F.3d at 344; Tamara-Gomez v. Gonzales, 447
F.3d 343, 350 (5th Cir. 2006).
      Turning to her claim for relief under the CAT, Hernandez-De Cornejo
was required to show that it is more likely than not that she will be tortured
upon return to her home country and there is sufficient state action involved.
See Garcia v. Holder, 756 F.3d 885, 891 (5th Cir. 2014). Because her brief has
not meaningfully challenged the BIA’s reasons for denying her CAT claim,
Hernandez-De Cornejo is deemed to have waived the claim. See Soadjede, 324
F.3d at 833.    Even if she had briefed the issue of torture, she fails to
demonstrate that the denial of relief under the CAT is reversible on substantial
evidence review. See Garcia, 756 F.3d at 890.
      Hernandez-De Cornejo also contends that the IJ’s decision, and the BIA’s
decision that followed it, are defective and thus invalid because there is no
transcript of any pre-merits hearing and because the IJ’s decision did not
contain an “explanation of the finding of removability.” To establish her claim
of a due process violation based on alleged deficiencies in the administrative
record, Hernandez-De Cornejo must make a showing of prejudice; she has
failed to make the requisite showing. See Bolvito v. Mukasey, 527 F.3d 428,
438 (5th Cir. 2008).
      The last argument Hernandez-De Cornejo raises relates to the BIA’s
denial of her motion to reconsider its dismissal of her appeal. She argues that
the BIA abused its discretion in denying the motion because neither the IJ nor



                                       4
    Case: 17-60519     Document: 00514802190     Page: 5   Date Filed: 01/18/2019


                                  No. 17-60519

the BIA considered that the gangs are the de facto government in El Salvador
and that her opposition to them thus qualifies as a political opinion. As a
threshold matter, we note that her additional petition for review was received
in this court on December 28, 2017, and thus was timely filed. See 8 U.S.C.
§ 1252(b)(1); FED. R. APP. P. 25(a)(2)(A).
      Nevertheless, we disagree with Hernandez-De Cornejo’s arguments in
support of this petition. The BIA announced its decision on appeal “in terms
sufficient to enable [us] to perceive that [the BIA] has heard and thought and
not merely reacted.”    Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002).
Hernandez-De Cornejo did not demonstrate any error of law of fact with
respect to the BIA’s dismissal of her appeal. See 8 U.S.C. § 1229a(c)(6)(C); 8
C.F.R. § 1003.2(b)(1). Further, she has not demonstrated that the denial of her
motion to reconsider was “capricious, racially invidious, utterly without
foundation in the evidence, or otherwise so aberrational that it is arbitrary
rather than the result of any perceptible rational approach.” Osuchukwu v.
INS, 744 F.2d 1136, 1142 (5th Cir. 1984). Hernandez-De Cornejo thus has not
demonstrated that the BIA abused its discretion by denying reconsideration.
Le v. Lynch, 819 F.3d 98, 104, 111 (5th Cir. 2016).
      The petitions for review are DENIED.




                                        5